

114 SCON 55 ES: Commemorating the 100th anniversary of the 1916 opening of the Texas A&M College of Veterinary Medicine & Biomedical Sciences and the 2016 opening of the new Texas A&M Veterinary & Biomedical Education complex in College Station, Texas.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. CON. RES. 55IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONCommemorating the 100th anniversary of the 1916 opening of the Texas A&M College of Veterinary Medicine & Biomedical Sciences and the 2016 opening of the new Texas A&M Veterinary & Biomedical Education complex in College Station, Texas.Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences has experienced 100 years of growth from a small school of veterinary medicine in 1916 to its present role as a major veterinary and biomedical educational, medical, and research center;Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences—(1)serves the great State of Texas and the United States through advances in animal and human health;(2)supports the livestock industry;(3)provides viable and diverse professional career paths for Texans;(4)promotes science, technology, engineering, and mathematics education;(5)contributes to the economic viability and job opportunities of local communities;(6)provides disaster and emergency response support for animals throughout the State of Texas; and(7)advances the veterinary profession;Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences has continuously evolved with a changing world to become a modern, dynamic, and highly respected college of veterinary medicine and is one of the largest colleges of veterinary medicine in the United States;Whereas as of May 2016, the Texas A&M College of Veterinary Medicine & Biomedical Sciences has graduated 7,576 veterinarians into the veterinary profession, contributing a $4,000,000,000 economic benefit to the State of Texas;Whereas in 2015, Quacquarelli Symonds, an educational firm that ranks veterinary medicine schools, ranked the Texas A&M College of Veterinary Medicine & Biomedical Sciences sixth in the world and third in the United States, which is testament to the hard work and dedication of generations of Aggie students, faculty, staff, and veterinarians;Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences strives to improve the health and well-being of animals, humans, and the environment through—(1)collaborative learning, discovery, and innovation in basic, applied, and translational research; and(2)commercialization in biomedical sciences;Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences offers research signature programs in biomedical genomics, toxicology and environmental health, infectious disease and biodefense, neuroscience, reproductive biology, cardiovascular sciences, and veterinary clinical research, with increasing strength in regenerative medicine;Whereas one of the core values of the Texas A&M College of Veterinary Medicine & Biomedical Sciences is service, and the Veterinary Emergency Team of the Texas A&M College of Veterinary Medicine & Biomedical Sciences—(1)is the largest and most sophisticated veterinary medical disaster response team in the United States;(2)provides cutting-edge emergency management education;(3)develops new knowledge in emergency preparedness and response; and(4)develops emergency preparedness plans for local communities throughout the State of Texas;Whereas the faculty, staff, and students of the Texas A&M College of Veterinary Medicine & Biomedical Sciences contribute to ever-evolving societal needs through their mission of education, research, and service in the field of veterinary medicine;Whereas in addition to contributing to the veterinary workforce, the economic benefit of the Texas A&M College of Veterinary Medicine & Biomedical Sciences includes the protection of the $18,000,000,000 animal agriculture industry and the $7,000,000,000 wildlife industry of the State of Texas;Whereas the Texas A&M College of Veterinary Medicine & Biomedical Sciences is developing an integrated system that connects distant communities and regions of the great State of Texas through strategic partnerships with the Texas A&M Veterinary Medical Center;Whereas the strategic partnerships with the Texas A&M Veterinary Medical Center will leverage and synergize the strengths of the Texas A&M College of Veterinary Medicine & Biomedical Sciences, the Texas A&M System, and constituencies—(1)to advance animal, human, and environmental health throughout the State of Texas;(2)to invest in the young people of the State of Texas as they seek professional careers in veterinary medicine, biomedical sciences, and related disciplines; and(3)to contribute to the stability and growth of the economy of the State of Texas; andWhereas the new Texas A&M Veterinary & Biomedical Education complex—(1)will house state-of-the-art classroom and teaching laboratory space that will enhance the learning environment for veterinary and biomedical science students;(2)combined with the expansion of the small animal hospital, will—(A)provide opportunities for innovations in teaching; and(B)nurture collaboration and creativity; and(3)will enable the recruitment of the best students, faculty, and staff to the Texas A&M College of Veterinary Medicine & Biomedical Sciences: Now, therefore, be itThat Congress commemorates the 100th anniversary of the 1916 opening of the Texas A&M College of Veterinary Medicine & Biomedical Sciences and the 2016 opening of the new Texas A&M Veterinary & Biomedical Education complex in College Station, Texas.Passed the Senate September 29, 2016.Secretary